Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Ruzich on 9/13/21.
The application has been amended as follows: 
1.	(Currently Amended) A system comprising:
an onboard vehicle sharing system installed in a vehicle, the onboard vehicle sharing system comprising:
a processor; and
a non-transitory computer-readable medium communicatively coupled to the processor, the non-transitory computer-readable medium having computer instructions stored thereon that are executable by the processor to perform operations comprising:
receiving an input from a driver of the vehicle indicating that the vehicle is switched from a private mode to a share ride mode, wherein the share ride mode causes the vehicle to be viewable by a set of customers for ride sharing services; 
responsive to the input, receiving ride share data associated with two or more of the ride sharing services, the ride share data describing the set of customers for sharing a ride in the vehicle;
two at least one of the customers in the set of customers 
determining that a client associated with a current customer from the set of customers wirelessly pairs with the onboard vehicle sharing system; and
responsive to the client wirelessly pairing with the onboard vehicle sharing system, reconfiguring the vehicle for the current customer based on customer profile data associated with the current customer, wherein reconfiguring the vehicle includes modifying one or more motors of the vehicle.

2.	(Previously Presented) The system of claim 1, wherein the customer profile data is transmitted from the client to the vehicle.

3.	(Currently Amended) The system of claim 1, wherein the graphical user interface further includes an option to view profits for a time period earned by the driver 

4.	(Previously Presented) The system of claim 1, wherein the customer profile data is used to enable the current customer to access electronic services in the vehicle that include at least one of 

5.	(Previously Presented) The system of claim 1, wherein the set of customers includes one or more suggested customers selected from a larger group of customers, wherein the one or more suggested customers are selected based on social network data indicating that the selected customers have a relationship to the driver of the vehicle.

6.	(Currently Amended) The system of claim 1, wherein the one or more motors of the vehicle includes changing one or more of a seat, a steering wheel, or a mirror. 

7.	(Previously Presented) The system of claim 1, wherein the set of customers includes one or more suggested customers selected from a larger group of customers, wherein the one or more suggested customers are selected based on network services data indicating that the selected customers have similar music interests that are related to the driver of the vehicle.

8.	(Currently Amended) The system of claim 7, wherein the similar music interests of the driver are determined based on music presented to the driver in the vehicle via the one or more network services.

9-23.	(Cancelled)

24.	(Currently Amended) A method comprising,

responsive to the input, receiving ride share data associated with two or more of the ride sharing services, the ride share data describing the set of customers for sharing a ride in the vehicle;
displaying a graphical user interface to the driver of the vehicle, the graphical user interface describing a geographic location of the set of customers relative to one another and relative to the vehicle, wherein the graphical user interface includes an indication of two at least one of the customers in the set of customers 
determining that a client associated with a current customer from the set of customers wirelessly pairs with an onboard vehicle sharing system of the vehicle; and
responsive to the client wirelessly pairing with the onboard vehicle sharing system, reconfiguring the vehicle for the current customer based on customer profile data associated with the current customer, wherein reconfiguring the vehicle includes modifying one or more motors of the vehicle.

25.	(Currently Amended) The method of claim 24, the graphical user interface further includes 

26.	(Previously Presented) The method of claim 24, wherein the graphical user interface further includes an indication of the ride sharing service associated with each customer in the set of customers.

27.	(Currently Amended) The method of claim 26, wherein there are two or more customers in the set of customers, a first customer is associated with a first ride sharing service and a second ride sharing service, and a different customer is associated with the [[a]] second ride sharing service that is different from the first ride sharing service.

28.	(Previously Presented) The method of claim 24, wherein the set of customers includes one or more suggested customers selected from a larger group of customers, wherein the one or more suggested customers are selected based on social network data indicating that the selected customers have a relationship to the driver of the vehicle.

29.	(Previously Presented) The method of claim 28, wherein the relationship is a similar interest.

30.	(Previously Presented) The method of claim 24, wherein the set of customers includes one or more suggested customers selected from a larger group of customers, wherein the one or more suggested customers are selected based on network services data indicating that the selected customers have similar music interests that are related to the driver of the vehicle.

31.	(Currently Amended) The method of claim 30, wherein the similar music interests of the driver are determined based on music presented to the driver in the vehicle via the one or more network services.


receiving an input from a driver of a vehicle indicating that the vehicle is switched from a private mode to a share ride mode, wherein the share ride mode causes the vehicle to be viewable by a set of customers for ride sharing services; 
responsive to the input, receiving ride share data associated with two or more of the ride sharing services, the ride share data describing the set of customers for sharing a ride in the vehicle;
displaying a graphical user interface to the driver of the vehicle, the graphical user interface describing a geographic location of the set of customers relative to one another and relative to the vehicle, wherein the graphical user interface includes an indication of two at least one of the customers in the set of customers 
determining that a client associated with a current customer from the set of customers wirelessly pairs with an onboard vehicle sharing system of the vehicle; and
responsive to the client wirelessly pairing with the onboard vehicle sharing system, reconfiguring the vehicle for the current customer based on customer profile data associated with the current customer, wherein reconfiguring the vehicle includes modifying one or more motors of the vehicle.

33.	(Currently Amended) The non-transitory computer-readable medium of claim 32, wherein the graphical user interface further includes 

34.	(Currently Amended) The non-transitory computer-readable medium of claim 32 [[33]], wherein the graphical user interface further includes an indication of one or more of the ride sharing services associated with each customer in the set of customers.

35.	(Currently Amended) The non-transitory computer-readable medium of claim 34, wherein there are two or more customers in the set of customers, a first customer is associated with a first ride sharing service and a second ride sharing service, and a different customer is associated with the [[a]] second ride sharing service that is different from the first ride sharing service.

36.	(Previously Presented) The non-transitory computer-readable medium of claim 32, wherein the set of customers includes one or more suggested customers selected from a larger group of customers, wherein the one or more suggested customers are selected based on social network data indicating that the selected customers have a relationship to the driver of the vehicle.

37.	(Previously Presented) The non-transitory computer-readable medium of claim 32, wherein the set of customers includes one or more suggested customers selected from a larger group of customers, wherein the one or more suggested customers are selected based on network services data indicating that the selected customers have similar music interests that are related to the driver of the vehicle.

similar music interests of the driver are determined based on music presented to the driver in the vehicle via the one or more network services.

Allowable Subject Matter
Claims 1-4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance.  None of the prior art of record either individually or in combination teach the following:
	 “responsive to the client wirelessly pairing with the onboard vehicle sharing system, reconfiguring the vehicle for the current customer based on customer profile data associated with the current customer, wherein reconfiguring the vehicle includes modifying one or more motors of the vehicle”
 	The present invention discloses a system and method for unobscuring a demand level for airline seats.  The allowable feature of  “responsive to the client wirelessly pairing with the onboard vehicle sharing system, reconfiguring the vehicle for the current customer based on customer profile data associated with the current customer, wherein reconfiguring the vehicle includes modifying one or more motors of the vehicle” is not disclosed by any prior art reference.  The closest prior art, Gurin (US 20140222298 Al), discloses a system and method for automatically adjusting a vehicle feature of a vehicle, where the system includes a first sensor, an onboard computer, a camera, a mirror, a controller; an actuator; and an algorithm. The algorithm instructs the onboard computer in steps for adjusting one or more vehicle features.  The next closest prior art Hiyama (US 20160034845 Al), discloses a system and method for arranging a transport service for a rider by performing a selection process to select a driver from the plurality of candidate drivers by, for each candidate driver, determining a set of possible travel sequences in which that candidate driver can provide both the transport service for the respective rider and the transport service for the first rider and computing a score for each possible travel sequence.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
September 13, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628